Citation Nr: 1817965	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a sinus condition, to include sinusitis.  

3.  Entitlement to service connection for hypertension (HTN).  

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and acid reflux.  

5.  Entitlement to service connection for residuals of a hysterectomy.

6.  Entitlement to service connection for a skin condition.  

7.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.  

8.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

9.  Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder (GAD), adjustment disorder with depression, posttraumatic stress disorder (PTSD), and a depressive disorder.  

10.  Entitlement to service connection for bilateral heel spurs.

11.  Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.S.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1989 to April 1990, March 2005 to July 2005, February 2012 to May 2012, and from July 2012 to October 2012, with additional Reserve service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2016, the Board remanded the case for further development.  

In April 2017, the Veteran and another Veteran who served with her testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  

The record reflects diagnoses of GAD, adjustment disorder with depressed mood and PTSD.  Although the Veteran later submitted an independent claim for PTSD, a June 2017 rating decision denied service connection for diagnosed alcohol use disorder, noting that it had been claimed as PTSD.  The rating decision did not deny service connection for PTSD.  As such, the Board has expanded the Veteran's original claim for service connection for depression to entitlement to service connection for a psychiatric disorder, to include GAD, adjustment disorder with depressed mood, and PTSD, and has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the course of the Veteran's appeal, service connection for sleep apnea and a painful scar of the neck were denied in a March 2015 rating decision.  Although the Veteran initially appealed the denials of service connection, she did not perfect her appeal of these issues after a statement of the case was issued.  Thus, these matters are not before the Board.

The issues of entitlement to service connection for a sinus condition, HTN, a gastrointestinal disability, residuals of a hysterectomy, a skin condition, headaches, bilateral CTS and a psychiatric disorder, as well as a claim for nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record supports that the Veteran's currently diagnosed tinnitus was caused by in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus, as an organic disease of the nervous system, is subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease listed in 38 C.F.R. § 3.309(a), is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran claims she has tinnitus that began in service when she was exposed to loud noise due to her constant work on the air fields and in planes with their engines running.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In an October 2012 Service Post-Deployment Health Assessment, the Veteran indicated that she sought treatment for ringing in her ears.  She did not indicate whether the problem was ongoing at that time.  However, a July 2014 VA audiology consult note shows she complained of constant tinnitus, that she worked as an airfield manager in the Air Force from 1989 to 2014, had not had an occupation since service, and had no recreational noise exposure.  The Veteran has competently stated that she has tinnitus, and the Board finds her statements to be credible.  Thus, there is evidence of a current disability and the first element of service connection is met.  

The Board finds that the evidence of record supports a finding that the Veteran's currently diagnosed tinnitus is a result of her exposure to loud noises in service.  The Veteran's records reflect that she was exposed to loud airplane engine noise as an airfield manager in the Air Force.  Her service personnel records show that she served in the military predominantly as an airfield manager and during deployments to Kuwait, Qatar and Kyrgyzstan.  She testified at her April 2017 hearing that she was also exposed to loud noise in Kuwait from nearby bombings.  Therefore, the noise exposure described by the Veteran is consistent with the circumstances and hardships of her service.  The Board finds that the evidence establishes an in-service injury, i.e., acoustic trauma.  The Veteran also testified in April 2017, that her bilateral tinnitus is constant and has continued since service.  The Board finds the Veteran's testimony and statements that she has been experiencing tinnitus continuously since she was in service to be competent and credible and places great weight of probative value on them.  

Finally, the Veteran's private treating physician, in an April 2017 letter, opined that her tinnitus was caused by her exposure to constant loud noises in service.  There are no medical opinions to contradict the private physician's opinion.  

The Board finds that the Veteran's history of inservice acoustic trauma and of continuous symptoms since, as well as the April 2017 private physician's medical opinion, persuasive of a conclusion that the Veteran's tinnitus was incurred in service.  Therefore, the Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The evidence of record is insufficient to decide the remaining claims.  Further development is required.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training (ACDUTRA), or from an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  The record indicates through service treatment records and VA treatment records that along with active duty service, the Veteran may also have had reserve service with periods of INACDUTRA and ACDUTRA.  The Veteran has alleged that she incurred heel spurs in service in 1998 and underwent a hysterectomy during her service in 2005.  Additionally, an April 1997 service treatment record indicates she had dermatitis on her face that was possibly a result of her chemical mask.  A June 1999 service treatment record notes that the Veteran had been taking Prilosec for possible GERD or peptic ulcer disease.  A June 2009 VA treatment record further notes that she had deployed to Germany in July 2007 and again in August 2008.  The exact dates of her reserve service and any ACDUTRA or INACDUTRA performed therein are not clear from the record.  It is therefore necessary to obtain the Veteran's complete reserve service personnel records.  

In correspondence received in April 2017, Dr. B.B. indicated she had been the Veteran's private primary care provider for more than 5 years and was familiar with the Veteran's military service history and medical treatment during that time.  An attempt should be made to obtain these relevant private treatment records.  As noted below, Dr. B.B. also provided etiology opinions regarding the disabilities being remanded.  However, these opinions did not contain adequate rationale for the conclusions reached.  Therefore, they are inadequate for rating purposes. 

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claimed sinus condition, service treatment records, as well as VA and private treatment records, show intermittent treatment for diagnosed sinusitis as early as 2000, and diagnosed as chronic beginning in 2002.  The Veteran testified that her exposure to burn pits and sand storms during her deployments in Kuwait and Qatar had either caused or aggravated her chronic sinus condition.  In an April 2017 letter, her private treating physician opined that her diagnosed sinusitis was caused by her service in areas with blowing sand as a factor.  

Regarding the Veteran's claims for service connection for HTN, gastrointestinal disability, psychiatric disorder and headaches, the Veteran testified that she received treatment for all these disabilities during her service and that all were the result of her responsibility for safeguarding secret information and accurately loading the information into aircraft during service.  

Service treatment records show the Veteran gave a history of HTN as early as February 1993, and was diagnosed with HTN as early as August 2000.  Medical records show she took medication off and on to control her blood pressure during her periods of service.  She reported having bad headaches in an October 2012 post-deployment questionnaire.  In April 2017, the Veteran's private physician opined that her HTN had its onset during service and that her military obligation contributed to her condition.  The physician further opined that her headaches were secondary to her HTN and stress.  

Here, the record does not contain entrance examinations for the Veteran's periods of active duty beginning in 2005 and 2012; as such, hypertension was not noted on entrance into these periods of active duty, and the Veteran is presumed sound as to hypertension.  However, as noted above, the evidence clearly reflects the Veteran was diagnosed with hypertension prior to her periods of active duty in 2005 and 2012.  Therefore, the record contains clear and unmistakable evidence that the Veteran's hypertension preexisted these periods of active duty.  Hence, examination of the Veteran must consider whether the condition was not aggravated by these periods of service.

As noted previously, service treatment records show the Veteran was prescribed Prilosec in June 1999 for possible GERD or peptic ulcer disease.  A July 2005 service post-deployment questionnaire shows the Veteran reported frequent indigestion.  In April 2017, the Veteran's private treating physician opined that her diagnosed GERD was caused by her increased stress in service.  

The private physician further opined that the Veteran's depression and anxiety were the result of her service and also opined that she had PTSD as a result of things she experienced during her various deployments.  June 2009 VA treatment records show the Veteran reported depression.  She was diagnosed with GAD and adjustment disorder with depressed mood, but declined treatment.  A November 2011 service post-deployment record noted that the Veteran reported symptoms in the past year that suggested symptoms consistent with GAD.  An October 2012 post-deployment questionnaire shows the Veteran reported feeling she was in great danger of being killed during her deployment, had nightmares, and felt depressed or hopeless.  A December 2012 service treatment record noted that the Veteran reported symptoms in the past year that were consistent with a depressive syndrome or disorder, GAD and PTSD.  The April 2017 opinion from Dr. B.B. states that the Veteran has depression and anxiety that is directly related to the Veteran's service and that she has PTSD and drinks daily as a result of what she saw during her military deployments.  A June 2017 VA examiner found the Veteran did not meet the diagnostic criteria for PTSD and diagnosed alcohol use disorder instead.  The VA examiner found no evidence of any other psychiatric disorders.  

Although the June 2017 VA examiner was unable to diagnose a current psychiatric disorder other than alcohol use disorder, VA treatment records during the course of her appeal clearly show the Veteran has been diagnosed with GAD and adjustment disorder, and the private treating physician opined that she has PTSD.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With regard to the Veteran's claims for residuals of a hysterectomy, a skin condition, and bilateral heel spurs, she alleges that these conditions were incurred during her active duty service.  Service treatment records and VA treatment records do show treatment for CTS as early as 2010, and a history of a total abdominal hysterectomy (TAH) in 2005.  Regarding the hysterectomy, the Veteran testified at the hearing that her military occupational specialty required her to do a lot of heavy lifting of publications onto aircraft and that she was diagnosed with a thyroid problem during service.  She reported experiencing heavy periods and cramping pain from the heavy lifting and that such work and the thyroid problem resulted in her having a hysterectomy.  Regarding CTS, the Veteran testified that along with repetitive typing, her job also required her to load secret documents onto airplanes.  M.S., who served with the Veteran, testified at the Board hearing that the nature of this task was very repetitive in that it required connecting cords and using a constant turning and pushing type of intricate hand motion.  Service treatment records also show the Veteran complained of a rash on her face in April 1997 that might have been caused by her chemical mask.  The treatment record further noted that she had a history of chronic dermatitis.  During her April 2017 hearing, the Veteran testified that her dermatitis was also caused or aggravated by her exposure to burn pits and sand storms during her deployments.  She further testified that she developed bilateral heel spurs as a result of running and marching in her service-issued boots.  Service treatment records do indicate that she had asymptomatic bilateral pes planus at the time of her enlistment in October 1989.  Private treatment records in November 2008 show she complained of foot pain and heel trouble.  The treatment records further noted that she was constantly on her feet in the Air Force and wore orthotics in her boots.  In an April 2017 letter, her private treating physician opined that the Veteran's dermatitis was secondary to her deployment to areas with sand storms and as a result of various military gear on her face.  The physician further opined that her bilateral CTS was due to her continuous typing and her military job and that her heel spurs were the result of her 25-year history of running and walking in her boots in service.  

The Veteran has not been provided any VA examinations to address the etiology of her current disabilities.  Thus, VA examinations and opinions that address these matters must also be provided.  

With regard to the Veteran's claim for nonservice-connected pension, the November 2010 letter denied her claim because her income for 2010 exceeded the maximum annual pension limit for that year.  However, the Veteran testified that her financial situation had declined since that time.  VA should obtain updated financial information from the Veteran.  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include private treatment records from Dr. B.B.  Based on her response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Ask the Veteran to provide financial income and expense information for the years since 2010.  Specifically request that she also submit any records of unreimbursed medical expenses.  

All attempts to secure these records must be documented in the claims file.  If any records are not available, the Veteran and her representative should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

2.  Obtain and associate with the claims file any updated VA treatment records from March 2017 to the present.  

3.  Take all appropriate action to obtain and associate with the claims file service personnel records regarding the Veteran's service in the Air Force Reserves.  Verify all periods of ACDUTRA or INACDUTRA, to include thorough analysis of pay records, if necessary.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.  

4.  After associating the above records, if any, with the electronic claims file, afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed sinus condition, to include chronic sinusitis.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide an opinion on the following questions:  

a.)  Provide a diagnosis for any sinus condition that has existed during the pendency of the claim (since February 2010).  In particular, please determine whether the Veteran has a current diagnosis of chronic sinusitis.

b.)  Is it at least as likely as not that any of the Veteran's diagnosed sinus conditions is/are related to her active duty service, to include exposure to burn pits and sand storms while deployed in Kuwait and Qatar?  

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms and the April 2017 private opinion that her diagnosed sinus condition was caused by her service in areas with blowing sand as a factor.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed HTN.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, provide opinions on the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed HTN had its onset during her period of active duty from October 1989 to April 1990 or within a year of her discharge from such period of service?

b.)  If the answer to a.) is that it is not at least as likely as not, then is there clear and unmistakable (obvious or manifest) evidence that hypertension that preexisted the Veteran's subsequent periods of active duty (in 2005 and 2012) DID NOT permanently increase in severity beyond the natural progression of the condition during the Veteran's active duty service (i.e., the disability was not aggravated by service), to include the stressful nature of her position in the military and of her deployments to Kuwait, Qatar and Kyrgyzstan?  

c.)  If the answer to question b. is "no," then is it at least as likely as not (a 50 percent probability or greater) that hypertension is related to the Veteran's active duty periods in 2005 or 2012, to include the stressful nature of her position in the military and of her deployments to Kuwait, Qatar and Kyrgyzstan?

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms and the April 2017 private opinion that her diagnosed HTN had its onset during service and that her military obligation contributed to her condition.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed gastrointestinal disability, to include GERD and acid reflux.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide an opinion on the following questions:

a.)  Provide a diagnosis for any gastrointestinal disability that has existed during the pendency of the claim (since February 2010).  In particular, please determine whether the Veteran has a current diagnosis of GERD or acid reflux.

b.)  Is it at least as likely as not that any of the Veteran's diagnosed gastrointestinal disabilities, to include GERD or acid reflux, had its onset during her active duty service or a disease or injury during any periods of ACDUTRA or any injury during a period of INACDUTRA (that have been verified), or is otherwise related to her service or any incident therein, to include the stress of her position in service?  

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms, the June 1999 and July 2005 service treatment records and the April 2017 private opinion that her diagnosed GERD had its onset during service and was the result of the stress of her military service.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  Afford the Veteran a VA psychiatric examination by an appropriate medical professional to determine the current nature and etiology of any psychiatric disorder, to include diagnosed GAD, adjustment disorder with depressed mood, depressive disorder and PTSD, found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Based on review of all the evidence of record, and the Veteran's elicited history, the examiner is to state:

a.)  Provide a diagnosis for any psychiatric disorder that has existed during the pendency of the claim (since February 2010).  Identify all current psychiatric disorders.  The presence or absence of GAD, adjustment disorder, depressive disorder and PTSD should be specifically discussed.  

b.)  If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include any stressors involving the fear of in-service hostile military or terrorist activity during service in Kuwait, Qatar or Kyrgyzstan.

c.)  For any psychiatric diagnosis other than PTSD, to include GAD, adjustment disorder, or depressive disorder, with respect to each diagnosed disability, opine as to whether it is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed psychiatric disorder had its onset during her active duty service, or is otherwise related to her service or any incident therein?  
A complete rationale for all opinions must be provided that addresses the Veteran's history of depression since service, 2009 VA treatment records showing assessments of GAD and adjustment disorder with depressed mood, and 2011 and 2012 service post-deployment records noting her symptoms suggestive of GAD, depressive disorder and PTSD, as well as the April 2017 private physician's opinion that the Veteran had depression and PTSD as a result of her service. 

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

8.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed residuals of a hysterectomy.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, provide an opinion as to whether it at least as likely as not that the Veteran's diagnosed residuals of a hysterectomy had its onset in service or is related to her active duty service or any incident therein.  

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms and resultant surgery.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

9.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed skin condition.  The claims file must be made available to the examiner.  

a.)  Provide a diagnosis for any skin condition that has existed during the pendency of the claim (since February 2010).  

b.)  Is it at least as likely as not that any of the Veteran's diagnosed skin conditions had its onset during her active duty service or is otherwise related to her service or any incident therein, to include exposure to sand during deployment or wearing chemical masks in service?  

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms, the April 1997 service treatment record and the April 2017 private opinion that her skin condition had its onset during service and was the result of exposure to sand and wearing masks during service.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

10.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed bilateral CTS, as well as headaches.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide an opinion on the following questions:

a.)  Provide a diagnosis for any headache disorder that has existed during the pendency of the claim (since February 2010).  

b.)  Is it at least as likely as not that any diagnosed headache disorder had its onset during the Veteran's active duty service or is otherwise related to her service or any incident therein?
c.)  If it is determined that the Veteran's hypertension is related to her service, then is it at least as likely as not (a 50 percent or greater probability) that any headache disorder was caused or aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's hypertension?

d.)  Is it at least as likely as not that the Veteran's diagnosed CTS had its onset during her active duty service or is otherwise related to her service or any incident therein, to include repetitive typing and the nature of her duties regarding inserting secrets onto airplanes (see explanation provided in April 2017 hearing transcript at pp. 26-29)?  

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms, the April 1997 service treatment records and the April 2017 private opinion that her headaches were secondary to her diagnosed HTN and that her bilateral CTS had its onset during service and was the result of continual typing activity in service and the loading of secrets onto airplanes.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
11.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed bilateral heel spurs.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide an opinion on the following questions:

a.)  Provide a diagnosis for any bilateral heel disability that has existed during the pendency of the claim (since February 2010).  

b.)  Is it at least as likely as not that any diagnosed bilateral heel disability had its onset during her active duty service or was caused by exercise and training during any periods of ACDUTRA or INACDUTRA (that have been verified), or is otherwise related to her service or any incident therein, to include prolonged running and marching in boots in the military?  

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of her symptoms, service and VA treatment records and the April 2017 private opinion that her bilateral heel disability was the result of her long history of running and marching in boots during service.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

12.  After the completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


